DETAILED ACTION
This action is responsive to the application No. 16/629,602 filed on January 09, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I invention and Species 3 reading on Figs. 4A-4C in the reply filed on 05/18/2020 is acknowledged.  The Applicants indicated that claims 1-7 and 13-15 read on the elected species.  Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-12 and newly added claims 13-15.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2017/0040424).

Regarding Claim 1, Tanaka (see, e.g., Figs. 2A-2C), teaches a semiconductor device comprising:
a first conductor 115 over a substrate 190 (see, e.g., par. 0096);
a first insulator 121 over the first conductor 115 (see, e.g., par. 0096);
a first oxide 122 in contact with a top surface of the first insulator 121 (see, e.g., par. 0127);
a second insulator 123 in contact with a top surface of the first oxide 122 (see, e.g., par. 0128);
a second oxide 130 over the second insulator 122 (see, e.g., par. 0130);
a third insulator 150 over the second oxide 130 (see, e.g., par. 0153); and
a second conductor 160 over the third insulator 150 (see, e.g., par. 0159),
wherein:
a mixed layer is formed between the first insulator 121 and the first oxide 122 (see, e.g., pars. 0102, 0109),
121 and at least one of atoms contained in the first oxide 122 (see, e.g., pars. 0125, 0127), and
the mixed layer has fixed negative charge (see, e.g., par. 0113).

Regarding Claim 6, Tanaka teaches all aspects of claim 1.  Tanaka (see, e.g., Figs. 2A-2C), teaches that the second insulator 123 is silicon oxide or silicon oxynitride (see, e.g., par. 0125).

Regarding Claim 13, Tanaka (see, e.g., Figs. 2A-2C), teaches a semiconductor device comprising:
a first insulator 121 (see, e.g., par. 0096);
a first oxide 122 over the first insulator 121 (see, e.g., par. 0127);
a second insulator 123 over the first oxide 122 (see, e.g., par. 0128); and
a channel formation region 130 over the second insulator 123 (see, e.g., par. 0106);
wherein:
a mixed layer is formed between the first insulator 121 and the first oxide 122 (see, e.g., pars. 0102, 0109),
the mixed layer contains at least one of atoms contained in the first insulator 121 and at least one of atoms contained in the first oxide 122 (see, e.g., pars. 0125, 0127), and
e.g., par. 0113).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2017/0040424).

Regarding Claim 2, Tanaka teaches all aspects of claim 1.  Tanaka (see, e.g., Figs. 2A-2C), teaches that the first oxide 122 contains gallium (see, e.g., par. 0127) and the second oxide 130 contains gallium (see, e.g., par. 0130).
Tanaka is silent with respect to the claim limitation that the atomic ratio of gallium in metal elements contained in the first oxide is higher than the atomic ratio of gallium in metal elements contained in the second oxide.
This is merely considered a change in the concentration of gallium in the first oxide and the second oxide in Tanaka’s device.  The specific claimed atomic ratios, absent any i.e., concentration), without any criticality, are within the level of skill in the art.  According to the courts, a particular atomic ratio, is nothing more than one among numerous atomic ratios that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since Applicant’s disclosure does not teach why having the atomic ratio of gallium in metal elements contained in the first oxide being higher than the atomic ratio of gallium in metal elements contained in the second oxide is critical to the invention (see next paragraph below), it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed ratios in Tanaka’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ratios or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen ratio or upon another variable recited in a claim, the applicant must show that the chosen ratio is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art)”.

Regarding Claim 3, Tanaka teaches all aspects of claim 2.  Tanaka (see, e.g., Figs. 2A-2C), teaches that the first oxide 122 is gallium oxide (see, e.g., par. 0127).

Regarding Claim 5, Tanaka teaches all aspects of claim 1.  Tanaka (see, e.g., Figs. 2A-2C), teaches that the mixed layer has a fixed charge (see, e.g., par. 0113).  Tanaka does not teach that the mixed layer has fixed charge at -2.0 x 1012 e/cm2 or less.
However, this claim imitation is merely considered a change in the concentration of fixed charge in the mixed layer in Tanaka’s device.
See also the comments stated above in claim 2 regarding criticality which are considered repeated here.  

Regarding Claim 15, Tanaka teaches all aspects of claim 13.  Tanaka (see, e.g., Figs. 2A-2C), teaches, wherein the first oxide 122 contains gallium, and wherein a thickness of the oxide is more than 20 nm (see, e.g., pars. 0112, 0127).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2017/0040424) in view of Yamazaki (2017/0170211).

Regarding Claim 7, Tanaka teaches all aspects of claim 1.  Tanaka (see, e.g., Figs. 2A-2C), teaches that the second insulator 123 is formed as an insulating film containing excess oxygen and in contact with the oxide semiconductor 130 to compensate oxygen vacancies in the oxide semiconductor 130 (see, e.g., par. 0125), and Yamazaki teaches that in the second insulator (containing excess oxygen and provided 18 atoms/cm3 in thermal desorption spectroscopy at a film surface temperature of the second insulator of higher than or equal to 100[Symbol font/0xB0]C and lower than or equal to 700[Symbol font/0xB0]C (see, e.g., par. 0142).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Tanaka’s device, a second insulator containing excess oxygen and provided below the oxide semiconductor where the amount of released oxygen converted into oxygen atoms per unit thickness is greater than or equal to 1.0 x 1018 atoms/cm3 in thermal desorption spectroscopy at a film surface temperature of the second insulator of higher than or equal to 100[Symbol font/0xB0]C and lower than or equal to 700[Symbol font/0xB0]C, as taught by Yamazaki, to compensate oxygen vacancies in the oxide semiconductor.
3
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for 
/Nelson Garces/
Primary Examiner, Art Unit 2814